Name: Council Decision of 9 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union concerning the dispatch of a team of observers for the Parliamentary elections in the Russian Federation
 Type: Decision
 Subject Matter: nan
 Date Published: 1993-11-20

 Avis juridique important|31993D0604Council Decision of 9 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union concerning the dispatch of a team of observers for the Parliamentary elections in the Russian Federation Official Journal L 286 , 20/11/1993 P. 0003 - 0003COUNCIL DECISION of 9 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union concerning the dispatch of a team of observers for the Parliamentary elections in the Russian Federation (93/604/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to the general guidelines of the European Council meeting on 29 October 1993 whereby support for the democratic process initiated in Russia was adopted as an area of joint action, HAS DECIDED AS FOLLOWS: 1. The European Union will send a team of observes to the forthcoming legislative elections (December 1993) and the election campaign in Russia, in accordance with the wishes of the Russian authorities. 2. The European Union will coordinate its efforts in conjunction with the international organizations concerned, including the Council of Europe and the CSCE. 3. To these ends, a Special Coordination and Reception Unit will be set up in Moscow, placed under the authority of the Presidency, with which the Commission, also acting within its own terms of reference, will be fully associated. The task of the Special Unit will be to: - coordinate the observers from the European Union; - provide on-the-spot coordination with the international organizations concerned and with the other international observes; - provide a link with the appropriate Russian authorities, in particular to assist the observes in the performance of their task and to ensure a balanced deployment of the available observes throughout the territory. 4. The Special Coordination and Reception Unit will make an assessment of the conduct of the election process on the basis of the accounts given by the observes and will report to the Council before 31 December 1993. 5. The expenditure of the Special Coordination and Reception Unit will be deemed to be administrative expenditure entailed for the Council within the meaning of Article J.11(2) of the Treaty. Expenditure incurred by observes coming from the Member States shall be borne by such observers. 6. This Decision shall enter into force on today's date and shall apply until 31 December 1993. 7. This Decision will be published in the Official Journal. Done at Brussels, 9 November 1993. For the Council The President W. CLAES